Citation Nr: 1139609	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-31 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a right knee disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for memory loss, claimed as due to an anthrax vaccine and/or pain medication.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and V.H.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 2006, with service in Iraq from March 9, 2004 until February 5, 2005.  Service personnel records that have been associated with the claims folder also reveal service in the Massachusetts Army National Guard from February 16, 1979 to August 15, 1979 and in the New Hampshire Army National Guard from December 29, 1989 until he was placed on the Temporary Disability Retired List on January 18, 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied the claims.  

The Veteran presented testimony before a Decision Review Officer (DRO) in February 2007; he and V.H. presented testimony before the undersigned Veterans Law Judge (VLJ) in August 2011.  Transcripts of both hearings are of record.  At the time of his August 2011 hearing, the Veteran waived RO consideration of evidence that had been associated with the claims folder after the October 2007 statement of the case (SOC); therefore that evidence can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).  

The issues of entitlement to service connection for a skin disorder and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A right knee disorder was incurred during active service.  

2.  A back disorder was incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a back disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for disorders affecting his right knee and back.  He contends that he injured his right knee on his way to training at Fort Dix in January 2004 when he fell down the stairs.  The Veteran reports seeking treatment the following month and having his deployment to Iraq delayed because of the injury.  He indicates that he subsequently reinjured his right knee while serving in Iraq.  The Veteran also asserts that he injured his back while stationed in Iraq.  See e.g., December 2007 VA Form 9; August 2011 hearing transcript.  

The Veteran's service treatment records reveal that he was seen on several occasions in February 2004 related to complaints of right knee pain after falling down some stairs.  On one record, it was noted that the Veteran fell down the stairs in December 2003.  He was initially assessed with right knee strain but magnetic resonance imaging (MRI) ultimately showed that he had a complex tear of the posterior horn of the medial meniscus; mild to moderate joint effusion; and mild degenerative changes of the right knee with osteophyte spur formation medially.  A February 2005 screening note of acute medical care reveals that the Veteran was seen with complaint of lower back pain.  

A March 2005 Statement of Medical Examination and Duty Status indicates that the Veteran sustained an injury to his right knee while coming down stairs in the barracks at Fort Dix while on mobilization orders and that MRI showed degenerative meniscal tear.  It was noted that he was on active duty and that the injury was incurred in the line of duty.  See DA Form 2173.  He underwent a right knee diagnostic and operative arthroscopy on March 4, 2005.  See medical record report.  

There are two April 2005 Statements of Medical Examination and Duty Status.  One reveals that the Veteran injured his right knee while coming down stairs, after which MRI showed degenerative meniscal tear.  The other indicates that the Veteran was diagnosed with lower back pain while being treated for other injuries.  Both note that the Veteran was on active duty and that, as per medical documentation, the injuries were incurred in the line of duty.  See DA Forms 2173.  A May 2005 memorandum reflects that lower back pain was found to be in the line of duty and that the Veteran was treated for this injury on or about February 2004.  

A September 2009 Medical Evaluation Board (MEB) Proceedings reveals that after consideration of clinical records, laboratory findings, and physical examination, the MEB found that the Veteran had degenerative disc disease and bilateral medial compartment knee osteoarthritis.  The approximate date of origin for the back and right knee disorders was noted to be 2004, neither was noted to have existed prior to service, and both were determined to have been permanently aggravated by service.  See DA Form 3947.  

A November 2009 Physical Evaluation Board (PEB) Proceedings indicates that the Veteran had degenerative arthritis of the spine listed as degenerative disc disease and degenerative arthritis of the right knee, listed as medial compartment osteoarthritis.  See DA Form 199.  

The evidence of record supports the Veteran's claims for service connection for disorders of the right knee and back.  This is so because he sustained injuries to his right knee and back in service, both of which were determined to have been incurred in the line of duty while the Veteran was on active duty.  In addition to the foregoing, the September 2009 MEB Proceedings indicate that the Veteran's degenerative disc disease and right knee medial compartment osteoarthritis had a date of origin of 2004, that neither existed prior to service, and that both were determined to have been permanently aggravated by service.  For these reasons, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection is warranted for disorders of the right knee and back, as both disorders were incurred during active duty.  See 38 C.F.R. § 3.303(b).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claims for disorders of the right knee and back have been granted, the duty to notify and assist has been met to the extent necessary.  


ORDER

Service connection for a right knee disorder is granted.

Service connection for a back disorder is granted.  


REMAND

The Board finds that additional development is necessary before it can adjudicate the remaining claims.  

The Veteran's service in the New Hampshire Army National Guard beginning December 29, 1989 until he was placed on the Temporary Disability Retired List on January 18, 2010 has not been verified.  On remand, the RO/AMC should make efforts to verify the dates and types of the Veteran's service in the New Hampshire National Guard and to obtain the Veteran's complete service treatment and service personnel records associated with this service. 

The Veteran contends that he has had a skin condition since his return from service in Iraq.  The medical evidence of record dated after his period of active duty establishes several diagnoses involving his skin, to include folliculitis of the upper arms and back; recurrent skin rashes; skin lesions; heat rash; contact dermatitis; tinea versicolor; and dermatofibroma.  Contact dermatitis on both arms and face was determined to have been incurred in the line of duty.  See June 2008 DA Form 2173.  It is unclear, however, what type of service the Veteran was performing at that time.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided a VA C&P general medical examination in May 2006, at which time he was diagnosed with folliculitis, upper arms and back, presently quiescent stage.  No opinion on etiology was provided.  Given the Veteran's contentions related to a skin disorder, and in light of the medical evidence of record establishing several skin-related diagnoses after his service in Iraq, the Board finds that a medical examination is necessary for the purpose of determining whether the Veteran has a current skin disorder that is related to service.  

The Veteran also seeks entitlement to service connection for memory loss, which he claims is due to an anthrax vaccine and/or pain medication.  At the time of the May 2006 VA C&P general medical examination, the examiner indicated that the issue of memory loss was to be assessed by a psych evaluation (and is unlikely to be related to anthrax shot, although pain medication may temporarily dull memory facilities).  The Veteran underwent two VA C&P initial evaluation for PTSD examinations.  Although memory loss was addressed broadly during both of the examinations, no specific findings were made.  Since those examinations were conducted, service-connection for PTSD has been established.  On remand, the RO/AMC should return the claims folder to the examiner who conducted the most recent VA C&P initial evaluation for PTSD examination for an opinion as to whether the Veteran's alleged memory loss is a disability distinct from his now service-connected PTSD.  

As the claims are being remanded for the foregoing reasons, recent VA treatment records should also be obtained. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the New Hampshire National Guard from the appropriate source.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should also be obtained for any National Guard service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard. 

2.  Obtain the Veteran's treatment records from the Manchester VAMC, dated since April 2010.  

3.  When the foregoing has been completed, schedule the Veteran for an appropriate VA examination in conjunction with his claim for a skin disorder.  The claims file and a copy of this remand must be available for review by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner should state whether or not the Veteran has a current skin disorder, and if so, identify each disorder.  For each diagnosis, the examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed disability had its onset during active service, is related to any in-service disease, event, or injury, or is otherwise etiologically related to active service. 

If a skin disorder is not diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any previously diagnosed skin disorder, to include folliculitis of the upper arms and back; recurrent skin rashes; skin lesions; heat rash; contact dermatitis; tinea versicolor; and dermatofibroma, had its onset during active service, is related to any in-service disease, event, or injury, or is otherwise etiologically related to active service. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Return the claims file and a copy of this remand to the VA examiner who conducted the February 2010 VA C&P initial evaluation for PTSD examination.  The examiner is asked to provide an opinion as to whether the Veteran's alleged memory loss is a disability distinct from his now service-connected PTSD.  If the memory loss is a distinct disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the memory loss disability is related to any in-service disease, event, or injury, or is otherwise etiologically related to active service.

If the February 2010 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled and the requested opinion provided.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


